Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/261,183 and 15/057,765, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed applications do not reference that which is newly disclosed in the continuation-in-part namely the features of FIGS.20-31E.
For the purposes of examination it should be noted that the effective filing date for the limitations recited which are found only in that which was originally presented in the CIP will be the filing date of that application which is 5/23/17.

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 12/27/21 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step of accommodating “any” difference in the circumference of the tower section along the longitudinal length of the tower section by either adjusting a lateral direction of the supports or a radial direction of the pivots of claims 24-32, 34-44, 47-57 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-32, 34-44, and 47-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly amended independent claims all recite accommodating “any” difference in the circumference of the tower section along the longitudinal length of the tower section by either adjusting a lateral direction of the supports or a radial direction of the pivots. It is unclear how the invention can accommodate ‘any’ difference, that is all differences in circumference as recited. 

Specification
The amendment filed 12/5/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: each of the independent claims now recite accommodating “any” difference in the circumference of the tower section along the longitudinal length of the tower section by either adjusting a lateral direction of the supports or a radial direction of the pivots. This appears to go beyond the scope of the original disclosure by claiming an open-ended difference in circumference. It is apparent that the invention can accommodate several/various circumferences of tower sections but not all, that is not an infinite number of differences as encompassed by the limitation “any”. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-30, 32, 34-44, and 48-59, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (2005/0002749) in view of Landrum et al. (2017/0210395) and EP 2206627. 
For claims 24, 34, and 49, Andersen et al. (2005/0002749) inherently discloses a method of transporting a tower section of a wind turbine, the tower section having a length and a circumference, the method comprising: 
positioning end supports (56,58) at end locations on a bed of a transport device (FIG.5); 
adjusting (via separate pedestals 60 and elongated slot 74, see FIG.5 and [0041]) at least one end support to accommodate the length of the tower section; 
loading the tower section on the transport device; and 
affixing a flange (FIG.16) of at least one of the two supports to one of the ends of the tower section.
Andersen et al. lack the steps of positioning at least one intermediate support at at least one intermediate location on the bed of the transport device; and adjusting a moveable cradle on the at least one intermediate support against which the tower section rests to accommodate the circumference.
Landrum et al. (2017/0210395) inherently teaches the steps of transporting a load having a length and a circumference, the method comprising: 
positioning an end support (40, FIG.5); positioning at least one intermediate support (6,8) at at least one intermediate location on the bed of the transport device; providing a cradle (34) on the at least one intermediate support against which the load rests to accommodate the circumference; affixing a rail (20) longitudinally on the bed (claim 25,35,50); adjustably affixing a flange (FIG.5, generally 40) to both the rail and the end of the tower section (claim 26,27,36); and loading the transport device. 
Landrum et al. further teach affixing sets of opposing bed supports as tabs (16) on the bed at the intermediate location (claims 28-29). 
It would have been obvious to one of ordinary skill in the art to have provided an intermediate support with cradle and opposing bed supports as taught by Landrum et al. for use with at an intermediate position of the section in the method of Andersen et al. in order to provide additional support. 
Landrum et al. as seen in FIGS. 1 and 5 with line 46 connected at anchoring points 24 (on the bed) and 44 on the tower section (claims 30, 32, 40-41, and 56). 
It would have been obvious to one of ordinary skill in the art to have provided lines as taught by Landrum et al. for use with the tower section of Andersen et al. in order to further secure the tower section during transport. 
Andersen et al., as modified fails to disclose the cradle on the intermediate support being moveable (to allow for angularly adjustment; and more specifically to allow for “adjusting a separation between opposing cradle saddles”) and lacks the steps of adjusting the cradle (more specifically lacking “supporting the circumference of the tower section on pivoting cradle surfaces disposed on the opposing cradle saddles”), features which are taught by EP 627 with a mechanism (1) including a cradle (4,4).
More specifically, for claim 24, 34, and 49, EP 627 teaches a support for transporting a load, the support having opposing cradle saddles.

    PNG
    media_image1.png
    395
    526
    media_image1.png
    Greyscale

Each cradle includes opposing pivoting cradle surface (412) which saddles pivot about pivot points (as seen in FIGS.2-3) where the separation (by both the pivoting of the saddles respectively and also by the lateral adjustment of the saddles themselves relative the support) between opposing cradle saddles is movable on the support to allow for the adjustment in the size of circumference of the load. 
EP 627 teaches moving an angle of a cradle surface (412) relative to the bed on a hinge (51) positioned adjacent the bed of the transport device by moving a position of the saddle (42) between the bed and cradle surface.
Each device accommodates a difference in the circumference of a load (2) along a longitudinal length thereof by adjusting a lateral separation between longitudinal pivots (51, specifically the left-hand-most 51 as seen in FIG.1) disposed on the cradle saddles. 
Each of the left-hand-most pivots (51) as seen in FIG.1 can be adjusted or provided to a different location (31) along the device to allow for a difference in spacing (X). 
Likewise, it is apparent that each device of EP 627 accommodates a difference in the circumference of a load along the longitudinal length of the load (2) by allowing the pivoting of the cradle surface (412) to pivot in a radial direction. That is, it is apparent from what is seen in FIG.1 that the right-hand-most pivot (51) is able to be positioned/adjusted at (31) to allow for a different angling of the surface (412) between a lowered acute angle and a steeper (larger) acute angle. If the right-hand-most pivot (51) is provided closer to the left-hand-most pivot (51), the angle of the surface can be adjusted between a small (shallow) acute angle and a larger (steeper) acute angle. 
For claim 57, EP 627 allows for adjusting the separation between the opposing cradle saddles by adjusting the position of the saddles on the support and supporting the adjusted position of the saddles. This can be seen in FIGS.1-3 where the saddles are pivotably and longitudinally adjustable on the support to allow for distinct positioning of the saddles relative the support to accommodate various sized circumferences. 
For claims 42 and 53, EP 627 teaches adjusting a position of opposing saddles (42) of the cradle on the at least one of the two supports (holes 31, fastening points 51, FIGS. 2-3); and supporting the adjusted position of the opposing saddles.  
For claims 43, 54, and 58, EP 627 teaches adjusting a separation (see “X” in FIG.1) between the opposing saddles; and affixing the opposing saddles to a portion of the at least one of the two supports.  
For claims 44, 55, and 59, EP 627 teaches angling surfaces attached on hinges (51) to the opposing saddles. The angling can best be seen between FIGS.2 and 3. 
EP 627 shows supporting the surfaces at the angles by positioning opposing saddles (42) on the at least one of the two supports under the surfaces (412) of the cradle (41).  
For claim 48, Landrum et al. teaches the cradle on the intermediate portion and EP 627 provides for adjustment thereof. 
It would have been obvious to one of ordinary skill in the art to have provided the adjustable cradle with saddles, hinges, and structures of Andersen et al., as modified, adjustable as taught by EP 627 in order to accommodate loads of varying circumference. 
For claims 37-39 and 52, Andersen et al. disclose affixing fixtures (59,60) on the bed of the transport device, specifically affixing sets of tabs (59,60) on the bed of the transport device, and removably affixing the at least one of the two supports to the fixtures (via twist locks);
where the sets of tabs are configured to restrain the at least one of the at least two end supports affixed thereto at least laterally and longitudinally on the bed;
wherein removably affixing the at least one of the two end supports to the fixtures comprises bolting portions (74,92) of the at least one of the two end supports with fasteners (twist locks) to the fixtures.  

Claims 24, 28-29, 34, 37-39, 42-44, 48-49, 51, 53-55, and 57-59, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (2005/0002749) in view of Landrum et al. (8529174) and EP 2206627. 
For claims 24, 34, and 49, Andersen et al. (2005/0002749) inherently discloses a method of transporting a tower section of a wind turbine, the tower section having a length and a circumference, the method comprising: 
positioning end supports (56,58) at end locations on a bed of a transport device (FIG.5); 
adjusting (via separate pedestals 60 and elongated slot 74, see FIG.5 and [0041]) at least one end support to accommodate the length of the tower section; 
loading the tower section on the transport device; and 
affixing a flange (FIG.16) of at least one of the two supports to one of the ends of the tower section.
Andersen et al. lack the steps of positioning at least one intermediate support at at least one intermediate location on the bed of the transport device; and adjusting a moveable cradle on the at least one intermediate support against which the tower section rests to accommodate the circumference.
Landrum et al. (8529174) inherently teaches the steps of transporting a load having a length and a circumference, the method comprising: 
positioning an end support (54); positioning at least one intermediate support (56) at at least one intermediate location on the bed of the transport device; providing a cradle (66) on the at least one intermediate support against which the load rests to accommodate the circumference; and loading the transport device. 
Landrum et al. further teach affixing sets of opposing bed supports as tabs (74) on the bed at the intermediate location (claims 28-29). 
It would have been obvious to one of ordinary skill in the art to have provided an intermediate support with cradle and opposing bed supports as taught by Landrum et al. for use with at an intermediate position of the section in the method of Andersen et al. in order to provide additional support. 
Andersen et al., as modified fails to disclose the cradle being moveable (to allow for angularly adjustment) and lacks the steps of adjusting the cradle, a feature taught by EP 627 with a mechanism (1) including a cradle (4,4).
For claim 24, 34, and 49, EP 627 teaches a support for transporting a load, the support having opposing cradle saddles each including opposing pivoting cradle surface (412) which saddles pivot about pivot points (as seen in FIGS.2-3) where the separation (by both the pivoting of the saddles respectively and also by the lateral adjustment of the saddles themselves relative the support) between opposing cradle saddles is movable on the support to allow for the adjustment in the size of circumference of the load. 
EP 627 teaches moving an angle of a cradle surface (412) relative to the bed on a hinge (51) positioned adjacent he bed of the transport device by moving a position of the saddle (42) between the bed and cradle surface.

    PNG
    media_image1.png
    395
    526
    media_image1.png
    Greyscale

Each device accommodates a difference in the circumference of a load (2) along a longitudinal length thereof by adjusting a lateral separation between longitudinal pivots (51, specifically the left-hand-most 51 as seen in FIG.1) disposed on the cradle saddles. 
Each of the left-hand-most pivots (51) as seen in FIG.1 can be adjusted or provided to a different location (31) along the device to allow for a difference in spacing (X). 
Likewise, it is apparent that each device of EP 627 accommodates a difference in the circumference of a load along the longitudinal length of the load (2) by allowing the pivoting of the cradle surface (412) to pivot in a radial direction. That is, it is apparent from what is seen in FIG.1 that the right-hand-most pivot (51) is able to be positioned/adjusted at (31) to allow for a different angling of the surface (412) between a lowered acute angle and a steeper (larger) acute angle. If the right-hand-most pivot (51) is provided closer to the left-hand-most pivot (51), the angle of the surface can be adjusted between a small acute angle and a larger steeper acute angle. 
Likewise, each device of EP 627 accommodates a difference in the circumference of a load along the longitudinal length of the load (2) by allowing the pivoting of the cradle surface (412) to pivot in a radial direction. That is, as seen in FIG.1, the right-hand-most pivot (51) is able to be positioned/adjusted at (31) to allow for a different angling of the surface (412) between a lowered acute angle and a steeper (larger) acute angle. 
For claim 57, EP 627 allows for adjusting the separation between the opposing cradle saddles by adjusting the position of the saddles on the support and supporting the adjusted position of the saddles. This can be seen in FIGS.1-3 where the saddles are pivotably and longitudinally adjustable on the support to allow for distinct positioning of the saddles relative the support to accommodate various sized circumferences. 
For claims 42 and 53, EP 627 teaches adjusting a position of opposing saddles (42) of the cradle on the at least one of the two supports (holes 31, fastening points 51, FIGS. 2-3); and supporting the adjusted position of the opposing saddles.  
For claims 43, 54, and 58, EP 627 teaches adjusting a separation (see “X” in FIG.1) between the opposing saddles; and affixing the opposing saddles to a portion of the at least one of the two supports.  
For claims 44, 55, and 59, EP 627 teaches angling surfaces attached on hinges (51) to the opposing saddles. The angling can best be seen between FIGS.2 and 3. 
EP 627 shows supporting the surfaces at the angles by positioning opposing saddles (42) on the at least one of the two supports under the surfaces (412) of the cradle (41).  
For claim 48, Landrum et al. teaches the cradle on the intermediate portion and EP 627 provides for adjustment thereof. 
It would have been obvious to one of ordinary skill in the art to have provided the adjustable cradle with saddles, hinges, and structures of Andersen et al., as modified, adjustable as taught by EP 627 in order to accommodate loads of varying circumference. 
For claims 37-39, Andersen et al. disclose affixing fixtures (59,60) on the bed of the transport device, specifically affixing sets of tabs (59,60) on the bed of the transport device, and removably affixing the at least one of the two supports to the fixtures (via twist locks);
where the sets of tabs are configured to restrain the at least one of the at least two end supports affixed thereto at least laterally and longitudinally on the bed;
wherein removably affixing the at least one of the two end supports to the fixtures comprises bolting portions (74,92) of the at least one of the two end supports with fasteners (twist locks) to the fixtures.  

Claims 25-27, 35-36, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al., as modified above, in view of Landrum ‘749 with respect to claims 24, 34, and 49, respectively, and further in view of Klein (5076745) or Lis et al. (5579698). 
Andersen et al. disclose attaching the end supports to the bed of the transport device via twist locks and lacks the use of a rail.
Both Klein (5076745) and Lis et al. (5579698) teach the use of a longitudinal rail extending long the bed of the transport device as seen in Klein at numeral 25 (FIGS. 2-3) and with Lis et al. with rails 56 (FIGS.2-3). 
It would have been obvious to one of ordinary skill in the art to have provided Andersen et al. with rails as taught by Klein and Lis et al. and to have adapted the flanged end supports with twist lock attachment to engage with the rail to allow for increased longitudinal adjustability of both end supports and further transport handling capability of the bed. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al., as modified above with regard to claim 24, and further in view of Feary et al. (4102274).
Andersen et al., as modified, lack the intermediate support allowing the method step of lashing the tower section thereto. 
Feary et al. teach providing an intermediate support (FIG.2) with a retaining mechanism including a chain which allows for lashing a cylindrical cargo to a cradle support.
It would have been obvious to one of ordinary skill in the art to have provided the intermediate support of Andersen et al., as modified, with such a retaining mechanism as taught by Feary et al. in order to further secure the tower section. 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al., as modified above and further in view of Feary et al. (4102274).
Andersen et al., as modified, lack adjusting the cradle on the at least one of the two supports having the flange affixing to the end of the tower section. 
Feary et al. teach providing a cradle (chock 24,25) on an end support having a flange (end abutment member 70) abutting to an end of the cargo coil. 
It would have been obvious to one of ordinary skill in the art to have provided the adjustable cradle of Andersen et al. on the flanged end support thereof as taught by Feary et al. in order to support the tower section from lateral movement at this support position. 

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended independent claims to recite, among other limitations, accommodating any difference in the circumference of the tower sections along the longitudinal length of the tower section by either adjusting a lateral direction of the supports or a radial direction of the pivots.
With regard to applicant’s argument with respect to the new limitations, Applicant argues none of the cited references alone or in combination teaches how any difference in a circumference of a tower section along a longitudinal length of the tower section can be accommodated by (i) adjusting a lateral separation between longitudinal pivots disposed on opposing cradle saddles, the opposing cradle saddles being moveable in a lateral direction on the at least one intermediate support against which the tower section rests and by (ii) further allowing the pivoting cradle surfaces to pivot in a radial direction about the longitudinal pivots. The examiner disagrees and notes that at least EP 627 discloses all of these limitations as set forth above. 
Applicant notes that EP 627 discloses a load securing means (1) for securing pieces of cargo on a loading surface of a means of transport. [0001]. The load securing means (1) has receiving elements (4) on the loading surface that fold in and out. [0008]. The securing means (2) has a base support (3) in the form of an elongated sheet metal part with a flat base plate for resting on the loading surface. [0025]. Applicant further notes that the receiving elements (4) are folded at different positions on the loading surface and can adjust an adaptive spacing (X) between flat surfaces (412) of the receiving elements (4) for supporting a cargo piece (2). Applicant correctly notes that EP 627 teaches “adjusting a separation between elements on which a circumference can rest” but examiner notes that the element (4) can likewise be adjusted to different angular positions by changing the right-hand-most pivot (51) as seen in FIG.1 and further teaches adjustment radially. Thus, examiner asserts that EP 627 discloses both adjustment via lateral separation as well as in the radial direction to accommodate differences in circumference as broadly recited and interpreted. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Canning et al. (3001679) teaches the use anchoring a load with a line (16). 
DE 102012018575 A1 (DE 575) inherently teaches the steps of transporting a cargo section having a length and a circumference, the method comprising: positioning at least one intermediate support (16, FIG.5) at at least one intermediate location on the bed of the transport device; and adjusting a moveable cradle (52,52) on the at least one intermediate support against which the tower section rests to accommodate the circumference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616